              Case 2:20-cv-00652-MJP Document 22 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ANYSA NGETHPHARAT, et al.,             CASE NO. C20-454 MJP

11                                Plaintiffs,      CASE NO. C20-652 MJP

12                 v.                              ORDER ON MOTIONS TO
                                                   CONSOLIDATE
13          STATE FARM MUTUAL
            INSURANCE COMPANY,
14
                                  Defendant.
15
            ________________
16
            FAYSAL A. JAMA,
17
                                  Plaintiff,
18
                    v.
19
            STATE FARM FIRE AND
20          CASUALTY COMPANY,

21                                Defendant.

22

23

24


     CASE NO. C20-652 MJP - 1
               Case 2:20-cv-00652-MJP Document 22 Filed 07/17/20 Page 2 of 2



 1          The above-entitled Court, having received and reviewed:

 2          1. Defendant Motion to Consolidate (Dkt. No. 14),

 3          2. Plaintiff’s Opposition to Defendant Motion to Consolidate (Dkt. No. 19),

 4          3. Defendant Reply in Support of Motion to Consolidate (Dkt. No. 31),

 5   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

 6          IT IS ORDERED that the motion is DENIED; the Court instead orders counsel in the two

 7   above-cited matters to coordinate their preparation of these cases.

 8          IT IS FURTHER ORDERED that counsel are to prepare proposed case schedules for

 9   these matters which reflect coordinated timelines for motions on identical issues of law,

10   coordinated depositions of overlapping witnesses, and coordination of all overlapping discovery;

11   the proposed case schedules must be filed by no later than July 31, 2020.

12

13          The clerk is ordered to provide copies of this order to all counsel.

14          Dated July 17, 2020.

15

16
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
17

18

19

20

21

22

23

24


     ORDER ON MOTIONS TO CONSOLIDATE - 2
